Citation Nr: 0107715	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  95-26 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for postoperative 
bilateral inguinal hernia repairs, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service in the United States 
Marine Corps from November 1982 to August 1986 and from 
September 1989 to July 1992.  He also had previous service in 
the Army National Guard from May to August 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating determination of 
the St. Paul Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO&IC).  The RO&IC granted 
entitlement to a temporary total convalescence evaluation for 
postoperative bilateral inguinal hernias from February 24 to 
August 31, 1995, and reinstated the previous 30 percent 
evaluation effective September 1, 1995.  The veteran appealed 
that portion of the June 1995 rating decision wherein the 
RO&IC denied entitlement to an evaluation in excess of 30 
percent for postoperative bilateral inguinal hernia repairs.

The veteran provided oral testimony before a Hearing Officer 
at the RO&IC in August 1995, a transcript of which has been 
associated with the claims file.

The veteran relocated and jurisdiction of his claims for VA 
benefits was assumed by the RO in Seattle, Washington.

In February 1997 the Seattle RO denied the veteran's claim of 
entitlement to a temporary total convalescence evaluation for 
his postoperative bilateral inguinal hernia repairs.  A 
notice of disagreement has not been received with respect to 
this denial, and such claim is not considered part of the 
current appellate review.

In June 1998 the RO affirmed the denial of entitlement to an 
evaluation in excess of 30 percent for postoperative 
bilateral inguinal hernia repairs, and granted entitlement to 
service connection for postoperative scarring, right inguinal 
area, with assignment of a 10 percent evaluation effective 
from January 23, 1995.  The veteran has not filed a notice of 
disagreement with the foregoing grant, and such claim is not 
considered part of the current appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A review of the evidentiary record discloses that during the 
course of the appeal the veteran was formally examined by VA 
on three separate occasions.  Subsequent to his February and 
September 1995 VA examinations by VA physicians, he underwent 
surgery of his hernias, and was most recently examined by a 
nurse practitioner in May 1998 who recorded that the claims 
file had not been made available for review in conjunction 
with the examination.

The fact that the May 1998 VA examination was conducted 
without access to the veteran's claims file renders the 
subject examination inadequate for rating purposes.  See, 
e.g., 38 C.F.R. § 4.1 (2000) ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development on this basis is 
warranted.

Additionally, the claims file contains a substantial quantity 
of medical treatment reports addressing the veteran's 
inguinal hernia disability; however, the most recent 
examination of record shows that it was conducted by a nurse 
practitioner.  

The Board is of the opinion that examination of the veteran 
by a specialist in genitourinary/urological diseases to 
include a complete review of the evidentiary record would 
materially assist the veteran in the development of his 
claim.

The foregoing is especially true in view of the fact that 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000).

Accordingly, the case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
of his postoperative bilateral inguinal 
hernias.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096 (2000) (to be 
codified as amended at 38 U.S.C. 
§ 5103A(b)(2)).

3.  Following the above, the RO should 
arrange for a VA genitourinary 
examination by a medical specialist in 
genitourinary/urological diseases for the 
purpose of ascertaining the current 
nature and extent of severity of his 
postoperative bilateral inguinal hernia 
repairs.

The claims file, copies of the criteria 
under 38 C.F.R. § 4.114; Diagnostic Code 
7338 (2000), and a separate copy of this 
remand must be made available to and 
reviewed by the medical specialist prior 
and pursuant to conduction and completion 
of the examination.  The medical 
specialist must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.  

Any opinions expressed by the examiner as 
to the nature and extent of severity of 
the veteran's postoperative bilateral 
inguinal hernia repairs must be 
accompanied by a complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 (November 
17, 2000), 00-92 (December 13, 2000), 01-
02 (January 9, 2001), and 01-13 (February 
5, 2001), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued should also be 
considered.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an increased evaluation for postoperative 
bilateral inguinal hernia repairs.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
to report for a scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claim for 
an increased evaluation for his postoperative bilateral 
inguinal hernia repairs.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


